[Cite as Mayer v. Mayer, 2020-Ohio-4993.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

MICHAEL J. MAYER,                                 :

                Plaintiff-Appellant/              :
                Cross-Appellee,
                                                  :         No. 109103
                v.
                                                  :
JANICE A. MAYER,
                                                  :
                Defendant-Appellee/
                Cross-Appellant.                  :



                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: October 22, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-14-353473


                                            Appearances:

                Seifert & Cox, L.L.P., and P. Lynn Seifert, for appellant
                and cross-appellee.

                Rosenthal Thurman Lane, L.L.C., Adam J. Thurman, and
                Brent Cicero, for appellee and cross-appellant.


RAYMOND C. HEADEN, J.:

                  Appellant/cross-appellee Michael J. Mayer (“Michael”) appeals from

the underlying decision of the Cuyahoga County Court of Common Pleas, Domestic
Relations Division (“trial court”), on postdecree proceedings, specifically a motion

to show cause, a request for attorney fees, and a motion for sanctions filed by his ex-

wife, appellee/cross-appellant Janice A. Mayer (“Janice”). Janice cross-appeals

from the same judgment. For the reasons that follow, we affirm.

I.   Factual and Procedural History

               On April 16, 2015, Michael and Janice’s judgment entry of divorce

was journalized, and the terms of their separation agreement were ordered into

execution. On November 9, 2017, Janice filed a postdecree motion to show cause

that alleged Michael’s noncompliance with the judgment entry of divorce based

upon the following issues: (1) Michael’s failure to pay his share of the tax liability

with regard to the Sherwin-Williams stock options proceeds, (2) Michael’s failure to

reimburse medical expenses to Janice, (3) Michael’s failure to reimburse cable

expenses to Janice, and (4) Michael’s failure to reimburse expenses to Janice

relating to the couple’s son’s vehicle.    Janice also filed a motion that sought

reimbursement for attorney fees incurred when she attempted to recover the

amounts identified in her motion to show cause, as well as a motion for sanctions.

Janice’s motion for sanctions alleged Michael’s failure to disclose a pension

constituted financial misconduct. On January 5, 2018, Michael filed a motion to

compel reimbursement from Janice based upon her 2015 tax refund.

               The magistrate held trial on February 7, 2018, May 15, 2018, June 1,

2018, and June 29, 2018, to address the parties’ postdecree motions.               On

December 3, 2018, the magistrate filed her decision that found Michael in contempt
under Janice’s motion to show cause due to his failure to pay the following: taxes

on the stock proceeds, reimbursement for medical bills, and reimbursement for the

residential cable bill. Michael was ordered to pay $28,091, $2,000, and $2,821.32,

respectively.   The magistrate also granted Janice’s motion for attorney fees

stemming from the contempt order in the amount of $9,000. The magistrate denied

Janice’s motion for sanctions filed November 9, 2017, and Michael’s motion to

compel reimbursement filed on January 5, 2018.

                Both parties filed objections and supplemental objections to the

magistrate’s decision. Janice’s objections were stricken as untimely. On September

23, 2019, the trial judge filed a journal entry that denied Michael’s objections and

adopted the magistrate’s decision in its entirety.

                Michael filed a timely appeal on October 10, 2019, and raised,

verbatim, these two assignments of error:

      Assignment of Error #1: The trial court erred and abused its discretion
      in finding Appellant in Contempt.

      Assignment of Error #2: The trial court erred and abused its discretion
      in awarding the appellee $9,000.00 in attorney fees.

                On October 21, 2019, Janice filed a timely cross-appeal and

presented, verbatim, the following assignments of error:

      Assignment of Error #1: The Trial Court erred and abused its
      discretion by failing to find Appellant committed financial misconduct
      by concealing a financial account.

      Assignment of Error #2: The Trial Court erred and abused its
      discretion by failing to hold Appellant accountable for the truck
      expenses that he incurred.
      Assignment of Error #3: The Trial Court erred and abused its
      discretion by not awarding Appellee the full amount of attorney fees.

      Assignment of Error #4: The Trial Court erred and abused its
      discretion by not ordering appellant to pay the full Cox Communication
      fees.

II. Law and Analysis

      A. Standard of Review

              A court’s authority includes enforcing its orders through contempt

sanctions. “Contempt of court is defined as disobedience of an order of a court.”

Windham Bank v. Tomaszczyk, 27 Ohio St.2d 55, 271 N.E.2d 815 (1971), paragraph

one of the syllabus.    “Disobedience of a lawful court order is punishable as

contempt.” Vail v. String, 8th Dist. Cuyahoga No. 107112, 2019-Ohio-984, ¶ 42. In

support of a contempt allegation, the moving party must demonstrate by clear and

convincing evidence that (1) a valid court order exists, (2) the offending party had

knowledge of the order, and (3) the offending party violated the order. In re K.B.,

8th Dist. Cuyahoga No. 97991, 2012-Ohio-5507, ¶ 11.          “Clear and convincing

evidence is that measure or degree of proof * * * [that] produce[s] in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.”

Cross v. Ledford, 161 Ohio St. 469, 469, 120 N.E.2d 118 (1954), paragraph three of

the syllabus. We apply an abuse of discretion standard when we review a trial court’s

finding of contempt. In re K.B. at ¶ 9.

              A trial court abuses its discretion when it acts unreasonably,

arbitrarily, or unconscionably. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

N.E.2d 1140 (1983). An unreasonable decision occurs when no sound reasoning
process supports that decision. AAAA Ents. v. River Place Community Urban

Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990). An abuse of

discretion also occurs when a court “applies the wrong legal standard, misapplies

the correct legal standard, or relies on clearly erroneous findings of fact.” Thomas

v. Cleveland, 176 Ohio App.3d 401, 2008-Ohio-1720, 892 N.E.2d 454, ¶ 15 (8th

Dist.).    “When applying the abuse of discretion standard, this court may not

substitute its judgment for that of the trial court.” Grisafo v. Hollingshead, 8th Dist.

Cuyahoga No. 107802, 2019-Ohio-3763, ¶ 17, citing AAAA Ents. at 161.

          B. Michael’s Appeal

                “When determining the rights and obligations of parties under a

contract, the court’s role is to give effect to the intent of the parties as expressed by

the language used in the agreement.” Vail, 8th Dist. Cuyahoga No. 107112, 2019-

Ohio-984, at ¶ 25, citing Kelly v. Med. Life Ins. Co., 31 Ohio St.3d 130, 509 N.E.2d

411 (1987), paragraph one of the syllabus. A contract should be read as a whole, and

every part of the agreement given full effect. Vail at ¶ 25. “The words used by the

parties are to be read in context and given their plain, usual and ordinary meaning

‘unless manifest absurdity results, or unless some other meaning is clearly

evidenced from the face or overall contents’ of the agreement.”            Id., quoting

Alexander v. Buckeye Pipe Line Co., 53 Ohio St.2d 241, 374 N.E.2d 146 (1978),

paragraph two of the syllabus.

                The rules of construction that apply to contracts, as described above,

also pertain to separation agreements and settlement agreements. Vail, 8th Dist.
Cuyahoga No. 107112, 2019-Ohio-984, at ¶ 26.              “Likewise, an agreement

incorporated by reference into a court order is subject to the same rules of

construction that govern other contracts.” Id. A clear and unambiguous contract is

enforced as written and the court should not look beyond the document’s plain

language to determine the intent of the parties. Acuity, A Mut. Ins. Co. v. Siding &

Insulation Co., 2016-Ohio-1381, 62 N.E.3d 937, ¶ 9 (8th Dist.); Sunoco, Inc. (R&M)

v. Toledo Edison Co., 129 Ohio St.3d 397, 2011-Ohio-2720, 953 N.E.2d 285, ¶ 37

(Where the contract language is clear, a court relies on the written words to identify

the intent of the parties.).

               Michael argues in his first assignment of error that the trial court

abused its discretion when it found him in contempt of court. In rendering its

contempt order in this matter, the trial court took notice of its prior order

journalized in the parties’ divorce decree, which was recorded on April 16, 2016. The

separation agreement executed by Michael and Janice was incorporated into the

divorce decree. We look to the plain language of the divorce decree and separation

agreement in our review of the parties’ assignments of error.

       1. Reimbursement of Medical Bills

               Michael contends that the trial court abused its discretion when it

found him in contempt of court and found Janice entitled to a payment of $2,000

for reimbursement of Janice’s medical bills. Michael argued that (1) Janice failed to

provide him with the actual medical bills that he needed to submit for
reimbursement from his health savings account (“HSA”), and (2) he paid medical

bills of the couple’s children thereby reducing the balance in the HSA.

                  According to the separation agreement — Section X, Debts — Michael

was to pay Janice’s medical bills incurred before April 16, 2015. He was to work with

Janice, or through counsel, to obtain information needed to process the claims.

Janice’s medical expenses incurred as of April 16, 2015, were to be paid from the

remainder of the HSA, and any subsequent medical expenses were Janice’s

responsibility:

      X. DEBTS

      There are several medical bills that remain unpaid, including some that
      are presently in collection. Husband shall cooperate with Wife, through
      counsel if necessary, in order to forward any and all EOBs, bills and any
      other information necessary from Medical Mutual in order to clarify
      the bills and to make sure any and all claims have been properly made
      and paid. Thereafter, any remaining medical expenses incurred as of
      the date of the signing of this Agreement shall be paid as follows:
      1. From the funds currently held in Husband’s Health Savings Account
      (approx. $2,000.00); 2. Should there be additional monies owed after
      the application of the Health Savings Account, any remaining expenses
      incurred by and for the benefit of Wife shall be her sole responsibility.
      ***

(Separation agreement.)

                  On May 5, 2015, Janice provided Michael with documentation of

outstanding medical expenses totaling $2,835.23 and requested he pay them in

compliance with their separation agreement. (Exhibit R.) All but approximately

$100 of the medical expenses were incurred prior to execution of the separation

agreement. Janice provided medical bills for charges amounting to $953.61. The

remaining medical expenses that totaled $1,881.62 were verified with explanation
of benefit letters (“EOBs”) and past due notices. (Exhibit R.) Janice also submitted

a second grouping of medical bills that totaled over $6,000. (Exhibit T.)

              To process payment of medical bills through Michael’s HSA, the HSA

administrator required submission of medical bills, rather than EOBs or past due

notices. Michael argued that he did not refuse to pay Janice’s medical bills, but was

unable to do so because she had not provided medical bills for all the expenses.

Janice declared at trial that from June 2014, until after the final divorce decree,

Michael — who was the primary individual on the health insurance account — had

Janice’s EOBs sent to his address. (May 15, 2018 hearing tr. at 6.) Janice stated that

while she received the medical bills, she needed to also receive the EOBs. Without

the EOBs, she was unaware of what bills had been submitted to and processed by

the insurance company and, therefore, required payment. Janice paid some of her

medical bills personally because collection agencies pursued her for payment.

Janice testified the HSA monies were not applied to her outstanding medical bills as

required under the terms of the separation agreement. (May 15, 2018 hearing tr.

at 20.)

              Michael, through counsel, requested Janice submit the actual medical

bills rather than EOBs, past due statements, or Janice’s own summary spreadsheets.

(June 12, 2018 hearing tr. at 64.) Michael also argued that payment of their

children’s medical bills depleted the HSA balance and, therefore, he was not

obligated to pay Janice’s medical bills since less funds were available in the HSA.

(June 12, 2018 hearing tr. at 65-66.)
               The trial court found Michael in contempt of court for failing to

reimburse medical expenses and required him to pay Janice $2,000, the

approximate balance in his HSA when the parties entered the separation agreement.

While there were many expenses for which Janice did not provide medical bills, such

documentation was submitted for more than $2,000 worth of medical expenses.

Further, payment of the couple’s children’s medical expenses was not addressed

within Section X of the separation agreement and those payments did not negate

Michael’s obligation to satisfy Janice’s medical bills. Therefore, the trial court did

not err and abuse its discretion when it awarded Janice $2,000 for medical bills.

      2. Reimbursement of Residential Cable Bill

               Michael contends that the trial court erred and abused its discretion

when it awarded Janice $2,821.32 for her Cox cable bill associated with the family

residence.

               The separation agreement requires the parties to work together to

reduce the cost of the cable bill:

      III. Real Estate

      4. Husband shall immediately work with Wife to reduce the cost of the
      Cox Communications Account so long as access to both parties’ emails
      are preserved. At the time of the sale of the marital home, and the
      closing of the Cox Communications account, both parties’ email
      accounts shall be released to them, respectively. The phone number
      associated with the marital home shall be released to Wife. Both parties
      shall cooperated [sic] in order to effectuate the terms of this paragraph.

               Janice paid the cable bill from April 16, 2015, the date of the

separation agreement, until the house sold in September 2016. (May 15, 2018
hearing tr. at 29-30.) Janice requested reimbursement in the amount of $2,821.32

for cable bills incurred from April 16, 2015, until the sale of the house in September

2016. This figure represented $2,641.50 for unwanted cable services that Janice

could not cancel, and $179.82 in fees that Janice paid to maintain her own email

account so that Michael could not cancel it. As of September 2016, Janice claimed

Michael had not attempted to lower the cost of the cable bill even though he was

required to do so under the separation agreement.

               The parties presented widely differing stories regarding the cable bill.

According to Janice, the account was listed in Michael’s name, and as a result, the

cable company was reluctant to modify the account at her request. Janice sought to

eliminate services on the bill but she had only limited success without Michael’s

cooperation. (May 15, 2018 hearing tr. at 32.) Several times, Janice was on the

phone with a cable representative who connected Michael on the call and inquired

whether he would transfer the account to Janice. (May 15, 2018 hearing tr. at 26;

28.) Each time, Michael refused to release the account. (May 15, 2018 hearing

tr. at 26.) One cable employee allowed Janice to slightly reduce the cost of the cable

services in late 2015, but she was unable to obtain a minimum package without

Michael’s consent. (May 15, 2018 hearing tr. at 30; Exhibit U.) In addition to paying

for extra, unwanted cable services, Janice paid a monthly fee to sequester her email

account so that Michael, as the holder of the cable account, could not terminate her

personal email. (May 15, 2018 hearing tr. at 31; Exhibit V.)
               Michael denied that Janice approached him with a proposal to reduce

the cable bills or to cancel Cox cable services. (June 12, 2018 hearing tr. at 86.)

Michael claimed he contacted the cable company’s customer service by phone in

2015, but was unable to gain information regarding the account. (June 12, 2018

hearing tr. at 89-90.) Michael went to the cable company’s physical address and

allegedly learned that Janice changed the password and PIN, preventing his access

to the account. (June 12, 2018 hearing tr. at 91.) Further, Michael claimed he could

not transfer the account to Janice’s name and still retain his email account.

(June 12, 2018 hearing tr. at 91.) Michael maintained that the separation agreement

only required him to attempt to lower the cable bill so long as both parties had access

to their personal email accounts.1 Michael argued that once he determined he could

not transfer the cable account to Janice and retain both parties’ personal email

accounts, the agreement did not require him to take any further action with regard

to the cable account.

               Michael and Janice provided conflicting testimony regarding the

cable account. The trial court observed the parties’ behavior, heard their testimony

throughout trial, and assessed their credibility. Based upon the trial court’s order

that found Michael in contempt, we can conclude the trial court found Janice more



      1 Michael admitted that once he learned he could not maintain the parties’ personal
email accounts and transfer the account to Janice’s name, he no longer used his Cox email
account, but utilized another email account, and expressed surprise that Janice would pay
to maintain her email account: “Why she would pay for an email account is beyond me.”
(June 12, 2018 hearing tr. at 93).
credible on this issue than Michael. We defer to a trial court’s conclusions with

regard to the parties’ credibility. Palnik v. Crane, 8th Dist. Cuyahoga No. 107400,

2019-Ohio-3364, ¶ 65.

              The court found Michael in contempt for not paying $2,821.32 in

cable expenses incurred by Janice from the date of the divorce until September 2016.

While the divorce decree did not require Michael to pay the cable bill, he was

required to cooperate with Janice to reduce the monthly bill which he failed to do.

The trial court’s award of $2,821.32 for cable expenses was not an abuse of

discretion.

      3. Payment of Taxes Related to Stock Options

              Michael contends that the trial court abused its discretion when it

ordered him to pay Janice $28,091 in taxes related to her Sherwin-Williams stock

options. Michael argues that his payment of one half of the tax withholdings related

to the stock issuance satisfied his tax obligations under the separation agreement.

              According to the separation agreement — Section VI – Stock Options

— the parties committed to these terms regarding Janice’s 2014 stock proceeds:

      The parties agree that Wife shall be entitled to retain the proceeds from
      the liquidation of stock options in 2014 in lieu of any award of spousal
      support from Husband.

      The parties further agree to split the proceeds currently in escrow with
      Wife’s attorney’s escrow account equally, after payment of the balance
      of Health One Credit Union Account (approximately $5,300.00) —
      Husband shall not further encumber the account. The parties shall
      receive their share of these funds within seven (7) days of the signing of
      this agreement and each party shall pay and be responsible for any tax
      liability resulting for the tax year 2015 from the liquidation of the stock
      options. Since the stock options are in Wife’s name only, she will be
      taxed individually with regard to the liquidation. Therefore, Wife shall
      cause her accountant to prepare an analysis determining the tax
      liability specifically resulting from the income generated from the stock
      options no later than March 15, 2016, in order to ultimately determine
      how much Husband will owe Wife for the tax liability resulting from his
      one-half share of the stock options no later than April 1, 2016. Each
      party shall hold the other harmless with respect to the provisions of this
      paragraph.

(Separation agreement.)

               Since the stocks were held in Janice’s name, a stock option check that

totaled $167,304 was issued in Janice’s name.2 Taxes in the amount of $63,140.28

were withheld when the stock option check was issued and the parties shared equally

in those withholdings. The issue raised by Janice was her 2015 tax liability that was

calculated when she prepared and filed her 2015 tax return.

               Janice’s 2015 tax return reflected income in the amount of $167,304,

the full amount of the stock proceeds. However, Janice only “earned” half of that

amount because half of the distribution was paid to Michael. In an ideal situation,

Sherwin-Williams would have generated two checks, in equal amounts of $83,652,

made payable to Janice and Michael. The parties would have then declared those

amounts on their individual income tax returns and their returns would have

indicated the parties’ actual income for that tax year.

               Here, Janice’s only source of income in 2015 was the sale of her

Sherwin-Williams stock option. Janice’s 2015 income tax return showed income in


      2  Michael owed Janice a number of ancillary amounts that were deducted from his
share of the stock option. However, for purposes of this appeal, we do not need to address
those deductions and will reference the division of the stock option as if no deductions
were made.
the amount of $167,304 and her tax obligation for that year was calculated on that

full amount. Janice’s 2015 annual income tax would have arguably been less if her

tax return reflected income in the amount of $83,652 or one half of the stock option

proceeds. Janice was required, under the separation agreement, to employ an

accountant to prepare a tax analysis no later than March 15, 2016, that identified

how much additional income tax Janice paid since her tax return reflected income

of $167,304 rather than $83,652. The separation agreement required Michael to

reimburse Janice the amount of additional income tax stated in the tax analysis.

              The record reflects that no tax analysis was prepared and provided to

Michael by March 15, 2016. At the contempt hearing, Janice called William Joseph

(“Joseph”), an accountant, as a trial witness to testify regarding the tax liability

Michael owed to Janice. Joseph testified he was asked to complete a tax analysis

that incorporated different parameters than those stated in the separation

agreement. (Feb. 7, 2018 hearing tr. at 53-54; 70-71.) His analysis was reflected in

Exhibit P. While Joseph once stated the second scenario depicted in his Exhibit P

represented the tax liability required under the separation agreement, he testified

several times that his analysis did not comport with the separation agreement’s

requirements. (Feb. 7, 2018 hearing tr. at 51; 52; 65; 70-71; 72.) Based upon

Joseph’s testimony, we find Exhibit P did not reflect the terms of the separation

agreement.

              The terms of the separation agreement with regard to the stock option

were not ambiguous and the trial court had to defer to the express terms of the
contract. Ivanov v. Ivanov, 9th Dist. Summit No. 24998, 2010-Ohio-1963, ¶ 20.

Thus, Joseph’s testimony and Exhibit P that represented Joseph’s assessment of the

parties’ tax liability on the stock issuance — and that did not follow the terms of the

separation agreement — were inadmissible. The terms of the separation agreement,

not an analysis created by Joseph that reflected new terms that Joseph would have

incorporated into the separation agreement if he had drafted the document, dictated

Michael’s tax liability for the stock sale. Accordingly, the trial court could not

consider Joseph’s testimony or Exhibit P.

               However, as required by the separation agreement, Janice introduced

a tax analysis prepared by Charles Rosenbaum (“Rosenbaum”), the tax partner of

Joseph. The tax analysis was dated April 15, 2016, and determined that Michael

owed Janice $31,418 for his share of her 2015 tax liability. (Exhibit O.) No

explanation was provided for the two-year delay during which Janice did not

provide Michael with Rosenbaum’s tax analysis. While the delay was unusual, it did

not adversely impact the terms of the separation agreement. The trial court did not

abuse its discretion when it accepted Exhibit O, and found Michael in contempt of

court for failure to pay his portion of Janice’s 2015 tax liability.

               We note that the magistrate’s decision stated that she relied on the

accountant’s testimony and Exhibit O to support her finding that Michael owed

Janice $28,091 for taxes. Exhibit O, Rosenbaum’s tax analysis, indicated Michael

owed Janice $31,418 for taxes. Scenario two in Joseph’s Exhibit P calculated

Michael’s tax liability at $28,091, which is the amount stated in the magistrate’s
decision and the court’s order. Michael should have been held responsible for

$31,418 in taxes but was ordered to pay only $28,091. “[A]ppellate courts do not

have to consider an error which the complaining party could have called, but did not

call, to the trial court’s attention at a time when such error could have been avoided

or corrected by the trial court.” Thomas v. Univ. Hosps. of Cleveland, 8th Dist.

Cuyahoga No. 90550, 2008-Ohio-6471, ¶ 37, citing State ex rel. Quarto Mining Co.

v. Foreman, 79 Ohio St.3d 78, 679 N.E.2d 706 (1997). Michael did not raise this

issue when he objected to the magistrate’s decision, and Michael is now deemed to

have waived this argument.

                For the forgoing reasons, Michael’s first assignment of error that

claims the trial court abused its discretion when it found him in contempt of court

for failing to pay Janice’s medical bills, cable bills, and tax liability lacks merit and

is overruled.

      4. Award of Attorney Fees

                In his second assignment of error, Michael maintains the trial court

erred and abused its discretion when it awarded Janice $9,000 in attorney fees.

                R.C. 3105.73(B) governs the award of attorney fees for postdecree

motions and proceedings:

      (B) In any post-decree motion or proceeding that arises out of an action
      for divorce, dissolution, legal separation, or annulment of marriage or
      an appeal of that motion or proceeding, the court may award all or part
      of reasonable attorney’s fees and litigation expenses to either party if
      the court finds the award equitable. In determining whether an award
      is equitable, the court may consider the parties’ income, the conduct of
      the parties, and any other relevant factors the court deems appropriate,
      but it may not consider the parties’ assets.
R.C. 3105.73. The statute vests the trial court with discretion to award all or part of

reasonable attorney fees so long as the award is equitable. “[A] court’s decision on

a request for attorney fees will not be overruled unless there is ‘no sound reasoning

process that would support that decision.’” Walpole v. Walpole, 8th Dist. Cuyahoga

No. 102409, 2015-Ohio-3238, ¶ 70, quoting AAAA Ents., Inc., 50 Ohio St.3d at 161,

553 N.E.2d 597.

               Per the magistrate’s decision journalized on December 3, 2018, she

awarded Janice $9,000 in attorney fees related to the three issues on which Janice

prevailed on her motion to show cause. Janice presented evidence to authenticate

her attorney fees and the trial court was well within its discretion to determine that

Janice was entitled to that amount.

               We find the award of attorney fees to Janice was not an abuse of

discretion, and accordingly, Michael’s second assignment of error is without merit

and is overruled.

      C. Janice’s Appeal

               Janice filed a cross-appeal naming four assignments of error.

      1.   Failure to Disclose Pension Benefits

               In her first cross-assignment of error, Janice argued that the trial

court erred and abused its discretion when it failed to find Michael committed

financial misconduct when he concealed a financial asset — his University Hospitals

pension (“U.H. pension”).
               Janice learned of the U.H. pension when she received a letter at the

marital home in June 2015. The letter was addressed to Michael and the return

sender was University Hospitals Pension Services. Janice did not immediately turn

the letter over to Michael but, through counsel, Michael was asked about the

existence of the U.H. pension. Michael had not reported such an asset during the

divorce proceedings.

               The record shows that Michael worked for QualChoice, an affiliate of

University Hospitals, more than 15 years prior to his divorce proceedings. Michael

stated he did not know he held the U.H. pension until he learned of the June 2015

letter.   Michael also testified that during the couple’s marriage, Janice was

responsible for opening the daily mail and filing any necessary documents in the

home office thereby suggesting Janice would have known of any prior mailings on

the U.H. pension.

               It is uncontroverted that neither Janice, nor her attorney,

immediately provided the letter in question to Michael for inspection. Nor did

Michael immediately take action to determine the value of the pension. The parties

engaged in protracted motion practice, including an appeal to this court in Mayer v.

Mayer, 8th Dist. Cuyahoga No. 104748, 2017-Ohio-1450, before they resolved the

issue. Ultimately, the parties divided the asset equally.

               Janice’s allegation of financial misconduct relied heavily on her claim

that the letter sent from University Hospitals Pension Services listed Michael’s

marital status as single. Michael and Janice were married when he previously
worked for QualChoice. According to Janice, the letter’s reference to Michael’s

single status confirmed that Michael knew about the pension and contacted the

administrator, after execution of the separation agreement, to change his status

from married to single. Michael denied any knowledge of the U.H. pension prior to

receipt of the June 2015 letter, and denied he changed his marriage status with the

pension administrator. Michael proposed the listing of his status as single, rather

than married, was a clerical error.

              Per R.C. 3105.171(E)(4), a court evaluating a claim of financial

misconduct has discretion to determine whether the alleged act should result in

damages to the party who was subject to the misconduct.             Wojanowski v.

Wojanowski, 8th Dist. Cuyahoga No. 103695, 2017-Ohio-11, ¶ 17, citing Trolli v.

Trolli, 8th Dist. Cuyahoga No. 101980, 2015-Ohio-4487, ¶ 50-51.

              Here, the trial court found Michael’s testimony credible and

determined he was unaware of this asset until Janice notified him about the June

2015 letter. We defer to the trial court’s evaluation of Michael’s credibility and we

find no abuse of discretion in the trial court’s determination that Michael did not

commit financial misconduct. Accordingly, Janice’s first cross-assignment of error

lacks merit and is overruled.

      2. Reimbursement of Son’s Vehicle’s Expenses

              Janice argues in her second cross-assignment of error that the trial

court erred and abused its discretion when it did not hold Michael accountable for

expenses Janice incurred for their son’s vehicle.
              The separation agreement — Section IV – Automobiles — states, in

pertinent part:

      Wife shall retain the 2006 Toyota Sienna automobile and 2006 Dodge
      Ram as her sole and exclusive property, free and clear from any claim
      by Husband. Wife shall be responsible for any other future financial
      obligations related to said vehicles other than what is set forth herein
      and further, she shall indemnify, save, and hold harmless thereon.

      ***

(Separation agreement.)

              Following the April 16, 2015 separation agreement, Michael did not

transfer title to the 2006 Dodge Ram until July 2015. Janice contends that Michael

should be responsible for expenses that she incurred for the Dodge Ram truck prior

to and after execution of the separation agreement, until Michael transferred title of

the vehicle. Janice sought expenses totaling $15,154.37 plus interest. (Exhibit Z.)

Michael argues that the truck expenses were credit card debt, which were Janice’s

own responsibility per the separation agreement.

              The separation agreement does not require Michael to pay any

expenses related to the Dodge Ram and specifically states Janice is responsible for

related future financial obligations.    Janice’s financial responsibility for truck

expenses was not triggered by the transfer of the vehicle’s title. If Janice wanted to

implement that stipulation, she needed to incorporate it into the separation

agreement. The trial court did not err or abuse its discretion when it prevented

Janice from introducing testimony regarding the Dodge Ram expenses because

Michael was not responsible for those expenses under the separation agreement.
              For the foregoing reasons, Janice’s second cross-assignment of error

lacks merit and is overruled.

      3. Award of Attorney Fees

              In her third cross-assignment of error, Janice argues that the trial

court erred when it failed to award her the full amount of attorney fees requested, in

the amount of $17,985.70.

              ”A trial court has broad discretion in the award of attorney fees.”

Hissa v. Hissa, 8th Dist. Cuyahoga Nos. 103493 and 103536, 2016-Ohio-4714, ¶ 33,

citing Birath v. Birath, 53 Ohio App.3d 31, 39, 558 N.E.2d 63 (10th Dist.1988).

              Janice was not successful on all the issues she raised in her motion

for contempt and, as a result, it was reasonable that the court chose not to award all

of the requested attorney fees. Upon our review of the record, we conclude that the

trial court’s decision not to award Janice the full amount of the requested attorney

fees was neither unreasonable, arbitrary, nor unconscionable. Thus, Janice’s third

cross-assignment of error lacks merit and is overruled.

      4. Reimbursement of Residential Cable Bill

              Janice argues in her fourth cross-assignment of error that Michael

should have reimbursed her $4,800 for all of the cable fees she incurred from April

2015 through September 2016.

              The separation agreement did not require Michael to pay the monthly

cable bill. The separation agreement required Michael to work with Janice to reduce

the cable bill. The trial court ordered Michael to reimburse Janice for additional
cable fees she incurred between April 2015 through September 2016, due to

Michael’s failure to cooperate with Janice and to facilitate a reduction in the monthly

cable bill. The trial court did not err when it found Michael responsible for only

$2,800 worth of cable services that Janice sought, unsuccessfully, to eliminate from

her monthly bill.

               For the foregoing reasons, Janice’s fourth cross-assignment of error

lacks merit and is overruled.

               Judgment affirmed.

      It is ordered that appellee/cross-appellant recover of appellant/cross-

appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




RAYMOND C. HEADEN, JUDGE

EILEEN A. GALLAGHER, P.J., and
MARY EILEEN KILBANE, J., CONCUR